TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 15, 2021



                                       NO. 03-19-00831-CV


                                     Dana Pawlik, Appellant

                                                  v.

          Continental Properties, Inc., and Continental 306 Fund, LLC, Appellees




         APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
                BEFORE JUSTICES TRIANA, SMITH, AND JONES
                  AFFIRMED -- OPINION BY JUSTICE JONES




This is an appeal from the judgment signed by the trial court on October 2, 20219. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.